DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovich et al. (USPN 2014/0118399) in view of Macdougall et al. (USPN 2010/0066763).

With respect to claim 1, Todorovich teaches a method for correcting an image displayed by an electronic device, the method comprising: 
obtaining a first region movable by an input in a display region included in a display for displaying a first image (Figs. 1, 3A-8 and 10 and paragraphs [0041], [0044], [0049] and [0050] teach a scroll region); 
sensing that movement of the obtained first region has started based on the input (Figs. 2 and 10 and paragraphs [0041], [0044], [0049] and [0050] teach gesture input); 
generating a second image by correcting the first image based on the movement based on the input while the input is maintained (Figs. 1 and 3A-10 and paragraphs [0062]-[0065] and [0082]-[0085] teach image correction while scrolling); and 
displaying the generated second image on the display (Figs. 1 and 3A-10 and paragraphs [0071]-[0076]). 
However, Todorovich fails to expressly teach determining a characteristic of an image distortion correcting filter applied based on an orientation of the electronic device with respect to a ground based on the sensing; and generating a second image by correcting the first image based on the movement based on the input and the determined characteristic of the image distortion correcting filter while the input is maintained (emphasis added).
Macdougall teaches a known technique correcting an image based on orientation with respect to the ground (Figs. 1-3B and paragraphs [0086]-[0091]).  Specifically, Macdougall teaches determining a characteristic of an image distortion correcting filter applied based on an orientation of the electronic device with respect to a ground based on the sensing; and generating a second image by correcting the first image based on the movement based on the input and the determined characteristic of the image distortion correcting filter while the input is maintained (Figs. 1-3B and paragraphs [0086]-[0091] teach determining a display orientation based on an orientation of the device with respect to ground.  Examiner notes the claim does not require any specific characteristic and a reasonably broad interpretation includes an orientation characteristic as part of the overall image correction).
Todorovich teaches a base process/product of image correction which the claimed invention can be seen as an improvement in that determining a characteristic of an image distortion correcting filter applied based on an orientation of the electronic device with respect to a ground based on the sensing; and generating a second image by correcting the first image based on the movement based on the input and the determined characteristic of the image distortion correcting filter while the input is maintained.  Macdougall teaches a known technique of correcting an image based on orientation with respect to the ground that is comparable to the base process/product.
Macdougall’s known technique of correcting an image based on orientation with respect to the ground would have been recognized by one skilled in the art as applicable to the base process/product of Todorovich and the results would have been predictable and resulted in determining a characteristic of an image distortion correcting filter applied based on an orientation of the electronic device with respect to a ground based on the sensing; and generating a second image by correcting the first image based on the movement based on the input and the determined characteristic of the image distortion correcting filter while the input is maintained which results in an improved process/product.

The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

	With respect to claim 2, Todorovich in view of Macdougall teach the method of claim 1, discussed above, further comprising: 
setting a region to be scrolled based on the movement based on the input being performed in the first image as the first region (Todorovich, Figs. 1, 3A-8 and 10 and paragraphs [0041], [0044], [0049] and [0050] teach a scrolling action is based on the input gesture). 

With respect to claim 3, Todorovich in view of Macdougall teach the method of claim 1, discussed above, further comprising: 
determining whether to apply the image distortion correcting filter based on whether the movement occurs at a speed equal to or less than a first speed, and a speed equal to or greater than a second speed, a minimum speed for viewing a jelly scroll phenomenon among speeds less than the first speed, or a threshold speed for viewing the jelly scroll phenomenon in the first region (Todorovich, paragraphs [0057], [0081] and [0082] teach image distortion correction above a minimum threshold (i.e., greater than second speed) and below a second threshold (i.e., less than a first speed)). 

With respect to claim 4, Todorovich in view of Macdougall teach the method of claim 1, discussed above, further comprising: 
applying the image distortion correcting filter based on the first image moving in a second direction perpendicular to a first direction, the first direction being a scanning direction of a scan line of the display (Todorovich, paragraphs [0041] and [0057] teach image correction when the image is moving perpendicular to the scanning direction). 

With respect to claim 5, Todorovich in view of Macdougall teach the method of claim 1, discussed above, further comprising: 
obtaining a correction value for correcting the first image based on a moving distance of the first image based on the input and/or a moving speed of the first image based on the input (Todorovich, Fig. 10, item 1016 and paragraphs [0075]-[0082] teach the moving speed influences the set of weights used in the correction factor to determine pixel positions). 

With respect to claim 6, Todorovich in view of Macdougall teach the method of claim 5, discussed above, wherein the correction value includes: 
a first value, a coordinate value of each pixel of the first image in a first direction, a scanning direction of a scan line of the display (Todorovich, Claim 7 and paragraph [0009] teach pixel positions m and n refer to a column and scan position.  Examiner notes a scan line coordinate appears to read on a first value); and 
a second value, a coordinate value of each pixel of the first image in a second direction perpendicular to the first direction (Todorovich, Claim 7 and paragraph [0009] teach pixel positions m and n refer to a column and scan position.  Examiner notes a column coordinate appears to read on a second value). 

With respect to claim 7, Todorovich in view of Macdougall teach the method of claim 1, discussed above, further comprising: 
generating the second image by filling a space defined in the display region while correcting the first image (Todorovich, paragraphs [0066]-[0080] teach image correction.  Examiner notes the space defined is subject to a reasonably broad interpretation and includes any arbitrary display area being filled with a new image). 

Claim 9, an electronic device, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claim 1, discussed above.
Todorovich further teaches at least one sensor (Fig. 2 and paragraphs [0045]-[0048] and [0086]); 
a display configured to display an image in a display region (Figs. 1 and 2 and paragraphs [0042]-[0046]); 
at least one processor operatively connected with the at least one sensor and the display (Fig. 2 and paragraphs [0044]-[0051]); and 
a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the processor to control the electronic device (Fig. 2 and paragraphs [0049] and [0065]).

The further limitations of claims 10-15 are rejected for substantially the same reasons as claims 2-7, discussed above.

Claim 16, a method for correcting an image displayed by an electronic device, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claims 1, 5 and 6, discussed above.

With respect to claim 17, Todorovich in view of Macdougall teach the method of claim 16, discussed above, further comprising: 
changing whether to apply the image distortion correcting filter and/or a characteristic of the image distortion correcting filter based on a direction of pivoting the electronic device to change an edge adjacent to the ground among edges forming peripheries of the display (Macdougall, paragraphs [0051], [0073] and [0075]) teach thresholds for orientation/pivot changing before correcting the image). 


 further comprising: deactivating the image distortion correcting filter based on the movement of the first image based on the input ending (Todorovich, paragraphs [0057], [0081] and [0082] teach image distortion correction above a minimum threshold (i.e., greater than second speed) and below a second threshold (i.e., less than a first speed).  Examiner notes the input ending will eventually result in the speed dropping below the threshold to activate image compensation.  The claim does not require a specific “based on” relationship and a reasonably broad interpretation includes the teachings of Todorovich). 

The further limitations of claim 20 are rejected for substantially the same reasons as claim 7, discussed above.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovich et al. (USPN 2014/0118399) in view of Macdougall et al. (USPN 2010/0066763) and further in view of An (USPN 2014/0207617).
With respect to claim 19, Todorovich in view of Macdougall teach the method of claim 16, discussed above.
However, Todorovich in view of Macdougall fail to expressly teach further comprising: applying the image distortion correcting filter to the first region; performing correction based on the first value and the second value; and generating the second 
An teaches a known technique maintaining display of a region of the screen while changing other regions (Figs. 3A-3C, item 300 and paragraph [0140] teach virtual buttons are maintained while other items are changed).
Todorovich in view of Macdougall teaches a base process/product of an electronic device with a display and image distortion correction which the claimed invention can be seen as an improvement in that further comprises: applying the image distortion correcting filter to the first region; performing correction based on the first value and the second value; and generating the second image while maintaining an original state of a region other than the first region of the first image.  An teaches a known technique of maintaining display of a region of the screen while changing other regions that is comparable to the base process/product.
An’s known technique of maintaining display of a region of the screen while changing other regions would have been recognized by one skilled in the art as applicable to the base process/product of Todorovich in view of Macdougall and the results would have been predictable and resulted in further comprising: applying the image distortion correcting filter to the first region; performing correction based on the first value and the second value; and generating the second image while maintaining an original state of a region other than the first region of the first image which results in an improved process/product.

The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 11,024,262 in view of Macdougall et al. (USPN 2010/0066763). 

The subject matter of claims 1 and 9 are broader in scope and therefore include the subject matter of claims 1 and 19 of U.S. Patent No. 11,024,262 (i.e., sensing movement in a region based on input and performing image correction).
However, claims 1 and 19 of U.S. Patent No. 11,024,262 fail to expressly teach determining a characteristic of an image distortion correcting filter applied based on an orientation of the electronic device with respect to a ground based on the sensing; and generating a second image by correcting the first image based on the movement based on the input and the determined characteristic of the image distortion correcting filter while the input is maintained (emphasis added).
Macdougall teaches a known technique correcting an image based on orientation with respect to the ground (Figs. 1-3B and paragraphs [0086]-[0091]).  Specifically, Macdougall teaches determining a characteristic of an image distortion correcting filter applied based on an orientation of the electronic device with respect to a ground based on the sensing; and generating a second image by correcting the first image based on the movement based on the input and the determined characteristic of the image distortion correcting filter while the input is maintained (Figs. 1-3B and paragraphs [0086]-[0091] teach determining a display orientation based on an orientation of the device with respect to ground.  Examiner notes the claim does not require any specific characteristic and a reasonably broad interpretation includes an orientation characteristic as part of the overall image correction).

Macdougall’s known technique of correcting an image based on orientation with respect to the ground would have been recognized by one skilled in the art as applicable to the base process/product of claims 1 and 19 of U.S. Patent No. 11,024,262 and the results would have been predictable and resulted in determining a characteristic of an image distortion correcting filter applied based on an orientation of the electronic device with respect to a ground based on the sensing; and generating a second image by correcting the first image based on the movement based on the input and the determined characteristic of the image distortion correcting filter while the input is maintained which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of 

Claim 9, an electronic device, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claim 1, discussed above.
U.S. Patent No. 11,024,262 further teaches 
a display configured to display an image in a display region (Claim 1); 
at least one processor operatively connected with the display (Claim 1). 
Macdougall further teaches at least one sensor (paragraph [0086]); and
a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the processor to control the electronic device (paragraphs [0026] and [0115]).
The combination of U.S. Patent No. 11,024,262 in view of Macdougall, as discussed above, teach at least one processor operatively connected with the at least one sensor and the display (U.S. Patent No. 11,024,262, Claim 1 teaches a processor connected with the display receiving screen movement and Macdougall, paragraph [0086] teaches a sensor that can detect screen movement).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record teaches correction for a scrolling image (see at least Todorovich et al. (USPN 2014/0118399 and Lee et al. USPN 2016/0225349) and image correction based on an orientation with respect to ground (see at least Macdougall et al. USPN 2010/0066763 and Li USPN 2018/0039340).
However, the prior art of record fails to teach or suggest Applicant’s “method of claim 7, wherein a scheme for filling the space includes at least one of: 
displaying an image of a periphery portion of the first image in the space; 
repeatedly filling the first image in the space; 
mirroring the first image and repeatedly filling the mirrored first image in the space; 
filling the space with a color of the first image adjacent to the space; and 
rendering an image having an area greater than the display region in advance by being expanded to have a width equal to or greater than a margin” (claim 8). 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Lee et al. (USPN 2016/0225349) and Yuan (USPN 2015/0040059) teach correction for a scrolling image;
Feder et al. (USPN 2015/0029226) teaches correction for a rotated image; and
Li (USPN 2018/0039340) teaches image correction based on display orientation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623